Name: Commission Regulation (EEC) No 2213/79 of 10 October 1979 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 10 . 79 Official Journal of the European Communities No L 256/23 COMMISSION REGULATION (EEC) No 2213/79 of 10 October 1979 amending Regulation ( EEC) No 756/70 on granting aid , for skimmed milk processed into casein and caseinates THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation ( EEC) No 1761 /78 (-'), and in particular Article 1 1 ( 3 ) thereof, Whereas the amount of aid for 100 kilograms of skimmed milk processed into casein or caseinates was fixed at 5.55 units of account by Article 2 ( 1 ) of Commission Regulation ( EEC) No 756/70 (3 ), as last amended by Regulation (EEC) No 984/77 (4 ) ; whereas the amount of aid must be adjusted to take account of the movement of prices for caseins in international trade ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 756/70 , the amount ' 5-55 units of account' is replaced by '6 25 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 October 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 91 , 25 . 4 . 1970 , p. 28 . ( 4 ) OJ No L 118 , 11 . 5 . 1977 , p. 8 .